Exhibit 77(q) Exhibits (a)(1)Amendment No. 25 dated May 14, 2009 to the Amended and Restated Declaration of Trust of ING Mutual Funds (add Class W shares to ING Global Bond Fund, ING Global Value Choice Fund and ING International Value Choice Fund – Filed as an Exhibit to Post-Effective Amendment No. 135 to the Registrant’s Registration Statement on Form N-1A on May 29, 2009 and incorporated herein by reference. (a)(2)Plan of Liquidation and Dissolution of Series dated July 13, 2009 to the Amended and Restated Declaration of Trust of ING Mutual Funds (liquidation of ING Disciplined International SmallCap Fund) – Filed herein. (a)(3)Amendment No. 26 dated August 10, 2009 to the Amended and Restated Declaration of Trust of ING Mutual Funds (dissolution of ING International Growth Opportunities Fund) - previously filed as an Exhibit to Post-Effective Amendment No. 137 to the Registrant's Registration Statement on Form N-1A filed on September 29, 2009 and incorporated herein by reference. (a)(4)Amendment No. 27 dated August 21, 2009 to the Amended and Restated Declaration of Trust of ING Mutual Funds (dissolution of ING Disciplined International SmallCap Fund and ING Emerging Markets Fixed Income Fund - previously filed as an Exhibit to Post-Effective Amendment No. 137 to the Registrant's Registration Statement on Form N-1A filed on September 29, 2009 and incorporated herein by reference. (a)(5)Amendment No. 28 dated September 10, 2009 to the Amended and Restated Declaration of Trust of ING Mutual Funds (add Class I shares to ING Russia Fund) - previously filed as an Exhibit to Post-Effective Amendment No. 137 to the Registrant's Registration Statement on Form N-1A filed on September 29, 2009 and incorporated herein by reference. (a)(6)Plan of Liquidation and Dissolution of Series dated September 14, 2009 to the Amended and Restated Declaration of Trust of ING Mutual Funds (liquidation of ING International Equity Dividend Fund) –Filed herein. (e)(1)Reduction letter dated May 28, 2008 with respect to the Amended and Restated Investment
